DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2-8 and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tennican (US 2013/0178804).
Regarding claim 2, Tennican teaches a syringe assemble comprising a first container (23) comprising a first chamber including a predetermined volume of a fixative; (b) a second container (32) comprising a second chamber; (c) a valve (26) disposed between the first chamber and the second chamber.  Applicants further recite “wherein the valve is movable between at least an open configuration and a closed configuration, wherein the valve is in the closed configuration when no first force is applied to the valve, and wherein the valve is in the open configuration when the first force is continuously applied to the valve.”  This limitation is considered a process and/or intended use limitation, which do not further delineate the structure of the claimed apparatus (i.e. from apparatus claim 2) from that of the prior art. Since claim 2, etc. are drawn to an apparatus statutory class of invention, it is the structural limitations of the apparatus, as recited in the claims, which are considered in determining the patentability of the apparatus itself. This recited process or intended use limitation is accorded no patentable weight to an apparatus. Process limitations are not germane to patentability to a structure, which is not distinguished from the prior art. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. The valve of Tennican is capable of being movable between at least an open configuration and a closed configuration, wherein the valve is in the closed configuration when no first force is applied to the valve, and wherein the valve is in the open configuration when the first force is continuously applied to the valve.  Tennican further teaches (d) an actuator (26) moveable between at least a disengaged position and an engaged position, wherein when in the engaged position the actuator exerts the first force onto at least a portion of the valve.
Regarding claim 3, the valve is deformable.  (Refer to Figures 4 and 5)
Regarding claim 4, the first container (23) and the second container (32) are separated by a surface having at least one channel, and wherein the at least one channel is sealed when the valve is in the closed configuration.  (Refer to Figures 4 and 5)
Regarding claim 5, the valve comprises a valve stem (26), wherein the valve stem secures the valve to the surface separating the first and second containers.
Regarding claim 6, the valve is an umbrella valve.  (Refer to Figures 4 and 5)
Regarding claim 7, the first container comprises a frangible seal (57) disposed in the first chamber.  Applicants further recite “to sequester the predetermined volume of the fixative away from the valve, wherein movement of the actuator from the disengaged position to the engaged position breaks the frangible seal.”  This limitation is considered a process and/or intended use limitation, which do not further delineate the structure of the claimed apparatus (i.e. from apparatus claim 87) from that of the prior art. Since claim 87, etc. are drawn to an apparatus statutory class of invention, it is the structural limitations of the apparatus, as recited in the claims, which are considered in determining the patentability of the apparatus itself. This recited process or intended use limitation is accorded no patentable weight to an apparatus. Process limitations are not germane to patentability to a structure, which is not distinguished from the prior art. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. The apparatus of Tennican is capable of to sequester the predetermined volume of the fixative away from the valve, wherein movement of the actuator from the disengaged position to the engaged position breaks the frangible seal.
	Regarding claim 8, (a) a first container (54) comprising a first chamber including a predetermined volume of a fixative; (b) a second container (62) comprising a second chamber; (c) a valve assembly (28) disposed between the first chamber and the second chamber, wherein the valve assembly comprises a seal (57), and a resilient mechanism (12).  Applicants further recite “wherein the valve assembly is movable between at least an open configuration and a closed configuration, wherein the valve assembly is in the closed configuration when the resilient mechanism applies a first force against the seal, and wherein the valve assembly is in the open configuration when an actuator applies a second force against the seal which is greater than the first force.” Refer to claim 1 for functional/intended use limitations. Tennican further teaches (d) an actuator (26) moveable between at least a disengaged position and an engaged position, wherein when in the engaged position the actuator exerts the second force onto at least a portion of the seal.
	Regarding claim 14, the seal comprises a plunger (28).
	Regarding claim 15, the seal comprises a flapper.  (Refer to Figures 4 and 5)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 9-12 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tennican in view of Sakai (US 2007/0140915).
Refer above for the teachings of Tennican.
Tennican fails to teach the resilient mechanism comprises a spring and wherein the spring is selected from the group consisting of coil springs, flat springs, machined springs, leaf springs, serpentine springs, gas springs, negator springs, cantilevered springs, V-springs, Belleville springs, wave spring, constant force springs, and progressive rate coil springs.  Tennican further fails to teach the spring is in an uncompressed state, the valve assembly is in the closed position and the spring is in an compressed state, the valve assembly is in the closed position.  Tennican further fails to teach the first container further comprises a frangible seal disposed in the first chamber to sequester the predetermined volume of the fixative away from the valve assembly, wherein movement of the actuator from the disengaged position to the engaged position breaks the frangible seal.
Sakai teaches an instrument for automated processing comprises a valve mechanism (24) comprising a spring (88) and wherein the spring is selected from the group consisting of coil springs, flat springs, machined springs, leaf springs, serpentine springs, gas springs, negator springs, cantilevered springs, V-springs, Belleville springs, wave spring, constant force springs, and progressive rate coil springs.  (Refer to Figure 6) Tennican further fails to teach the spring is in an uncompressed state, the valve assembly is in the closed position and the spring is in an compressed state, the valve assembly is in the closed position.  (Refer to Figures 9 and 10)  Sakai further teaches  frangible seal (74).
It would have been obvious to one having ordinary skill in the art to provide a valve mechanism with a spring as disclosed in Sakai in order to precisely dispense the liquid in the top chamber. 
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tennican in view of Welker (US 2010/0012201).
Refer above for the teachings of Tennican.
Tennican fails to teaches the seal comprises a ball.
Welker teaches a sampling system comprising a valve system (17) having a seal in the form of a spherical ball.  (Refer to paragraph [0013])
It would have been obvious to one having ordinary skill in the art to provide the device of Tennican having a seal in a form of a ball in order to precisely dispense the fluid in the top chamber.
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tennican in view of Saqi (CA 2892222).
Refer above for the teachings of Tennican.
Tennican fails to teach the sample container comprises a histology cassette.
Saqi teaches a medical apparatus comprising a valve system connected to a histology cassette (6200).
It would have been obvious to one having ordinary skill in the art to provide a histology cassette as a sample container to the device of Tennican in order to increase the versatility of the device as processing histological samples.
Claim(s) 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tennican in view of Halverson (WO 2009/067513).
Refer above for the teachings of Tennican.
Tennican fails to teach a duckbill valve disposed between the first chamber and the second chamber, wherein the duckbill valve is movable between at least an open configuration and a closed configuration, wherein the duckbill valve is in the closed configuration when no first force is applied to the valve, and wherein the duckbill valve is in the open configuration when the first force is continuously applied to the valve; and (d) an actuator moveable between at least a disengaged position and an engaged position, wherein when in the engaged position the actuator exerts the first force onto at least a portion of the duckbill valve.
Halverson teaches a system for preparing and delivering samples comprising a duckbill valve.  (Refer to page 44, Lines 1-5)
It would have been obvious to one ordinary skill in the art to provide the device of Tennican with a duckbill valve between the first and second chamber in order to precisely dispense the liquid from the two chambers.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI NAGPAUL whose telephone number is (571)272-1273. The examiner can normally be reached M-F 9am to 5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JYOTI NAGPAUL/           Primary Examiner, Art Unit 1798